Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 03/09/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of wherein the bonding surfaces of the first plurality of bonding elements are arranged to apply a first plurality of ultrasonic bonds to a substrate advancing between the anvil and the ultrasonic horn at a first bond density; and wherein the bonding surfaces of the second plurality of bonding elements are arranged to apply a second plurality of ultrasonic bonds to the substrate advancing between the anvil and the ultrasonic horn at a second bond density, wherein the first bond density is not equal to the second bond density, or wherein the first bond density is equal to the second bond density and wherein at least one of the first plurality of ultrasonic bonds comprises a shape that is different from a shape of at least one of the second plurality of ultrasonic bonds in the manner claimed by the applicant.
Regarding claim 9, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of a first plurality bonding elements arranged to define a first pattern, the first pattern extending circumferentially around the 
Regarding claim 13, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of wherein the bonding surfaces of the first plurality of bonding elements are arranged to apply a first plurality of ultrasonic bonds to a substrate advancing between the anvil and the ultrasonic horn at a first bond density; and wherein the bonding surfaces of the second plurality of bonding elements are arranged to apply a second plurality of ultrasonic bonds to the substrate advancing between the anvil and the ultrasonic horn at a second bond density, wherein the first bond density is not equal to the second bond density, or wherein the first bond density is equal to the second bond density and wherein at least one of the first plurality of ultrasonic bonds comprises a shape that is different from a shape of at least one of the second plurality of ultrasonic bonds in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745